DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 3/19/2021 has been entered. Claims 1, 4-5, and 25 were amended and claims 13, 22, and 26 were canceled. Thus, claims 1-12, 14-21, and 23-25 are pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “vibrating generator” in claim 1 line 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of “vibrating generator” includes at least one of a sonic, electrodynamic, or mechanical vibration generator as described in page 25 lines 16-18 of the specification.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear whether the reaction in parenthesis is meant to be a part of the claimed invention or if it is exemplary. For the purposes of examination, the reaction in parenthesis will be interpreted as a required part of the claimed invention, and line 2 is suggested to read --a reaction of 4Fe(s) + 3O2(g) >> 2Fe2O3(s)-- in order to specifically claim this particular reaction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-12, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2003/0056281 A1) in view of Abreu (US 2002/0049389 A1), Harvey et al. (see “Fibre optics sensors in tear electrolyte analysis: Towards a novel point of care potassium sensor” attached), and Linder et al. (US 8,721,572 B1). 
Regarding claim 1, Hasegawa discloses a moldable warming device with a miniature harmonic resonance frequency vibrating generator (eye mask 10 with self-heating members and vibrators) (Fig. 1; abstract, lines 1-5), the moldable warming device comprising: 
a moldable heating disc (exothermic bodies 23 enclosed in package film 22 and eye pad 20) (Figs. 3-9; para. [0046], lines 1-4); 
the miniature harmonic resonance frequency vibrating generator (micro-vibrating device 30) (Fig. 9);
a reusable mask configured to hold the moldable heating disc, and the miniature harmonic resonance frequency generator for use in parallel utility (mask member 11 holds exothermic bodies 23 enclosed in package film 22 as well as the micro-vibrating device 30) (Figs. 1-9). 

However, Abreu teaches a contact device for the eye to detect physical and chemical parameters of the body (Abreu; abstract) including a microfluidic device (microfluidic ICL) (Abreu; Figs. 72A, 73A-73C; paras. [1024-1025]) configured to detect real time changes in proteins, biomarkers, or lipids included in a user's individual Meibomian fluid (chemical and biochemical analysis can be performed in a continuous manner with a continuous flow from the eye to the ICL; as the ICL in performing analysis on the liquid of the eye, Meibomian fluid would be included as Meibomian fluid is naturally mixed with tear fluid) (Abreu; para. [0240]) and fluid flow changes in a user’s Meibomian glands (Meibomian fluid is naturally used to prevent the eye from drying out by preventing tear evaporation; a decrease the eye’s fluid flow sensed by the ICL would thus be indicative of a decrease in Meibomian fluid flow as let tears means the tears are evaporating, thus there must be less Meibomian fluid being excreted to prevent that evaporation; tear volume or outflow is calculated and plotted as a function of time) (Abreu; para. [0870]), the microfluidic device comprising a chemical sensor (ICL system is used to detect chemicals, and thus must have a chemical sensor) (Abreu; para. [1042]). While Abreu does not explicitly mention the Meibomian fluid, Harvey teaches an electronic device used on a patient’s eye (Harvey; abstract) wherein the chemical sensor is used to detect changes in the user's Meibomian fluid by way of sensing chemicals such as potassium and calcium, which are indicative of dry eye, or Meibomian gland dysfunction (device to detect electrolytes such as potassium and calcium in tears for diagnosing dry eye, or Meibomian gland dysfunction) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask member 11 to include a microfluidic device, as taught by Abreu and Harvey, for the purpose of providing a suitable monitoring means for measuring the chemical composition of the patient’s eye to diagnose or indicate whether a patient has an ocular disorder or an eye condition, such as dry eye or a Meibomian gland dysfunction (Abreu, paras. [0102-0103]; Harvey, page 139 left column second paragraph, page 142 right column last paragraph), which can be treated with the Hasegawa device (blocked Meibomian glands and dry eye can be treated with heat from Hasegawa) (Hasegawa; abstract; para. [0016]), thereby allowing a user to monitor the progress and effectiveness of their treatment when using the Hasegawa device.
Hasegawa does not teach the reusable mask comprises a coupling agent material including hydrogel layer configured to transfer heat and harmonic vibration energy across an entire eyelid surface and the Meibomian glands.
However, Linder teaches a device for eye therapy (Linder; title) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a hydrogel on the Hasegawa moldable reusable mask, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59). 
Regarding claim 6, Hasegawa discloses the moldable heating disc comprises a defined pocket indentation for holding the miniature harmonic resonance frequency vibrating generator (eye pad 20 defines a space in which the micro-vibrating device 30 resides) (Hasegawa; Fig. 9).
Regarding claim 11, Abreu teaches the chemical sensor is configured to detect a tissue response to the preset harmonic resonance frequency (chemical and biochemical analysis can be performed in a continuous manner with a continuous flow from the eye to the ICL, thus the analysis would be able to detect a tissue response as it occurs due to the treatment performed by the Hasegawa device) (Abreu; para. [0240]).
Regarding claim 12, Abreu teaches the chemical sensor is configured to map a biochemical makeup of the user's Meibomian lipids or glands (On page 18 lines 10-12 of the Applicant’s specification, the term “mapping” appears to mean “tracking” or “recording” as there is not mention of something in which different positions on the eye being tested for fluids. As such, under Broadest Reasonable Interpretation, Abreu teaches chemicals in the tear film are continuously recorded and monitored) (Abreu; para. [0108]).
Regarding claim 23, the modified Hasegawa device teaches the 
Regarding claim 24, the modified Hasegawa device teaches the coupling agent material is a disposable sterile or non-sterile component (Linder hydrogel could be sterilized or not, and is disposable), but does not teach it is single use.
However, it would be obvious to one or ordinary skill to design the Hasegawa device to be single use in order to prevent contamination.
Regarding claim 25, Abreu teaches the chemical sensor comprises a solution sensor integrated into the reusable mask (ICL system is used to detect chemicals in the tear film solution, and thus the chemical sensors in the device would be solution sensors; as the ICL works to continuously monitor the tear fluid, it would work in tandem with the Hasegawa mask as the mask is being used; also, the ICL sensors can be powered by or send information to a remotely placed source or device such as on an eye glass frame, or in the case of this modified device the Hasegawa mask, to form a system) (Abreu; para. [0964], para. [1018], para. [1023], para. [1042]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey, and Linder as applied to claim 1 above, and further in view of Otto et al. (US 2006/0073324 A1).
Regarding claim 2, the modified Hasegawa device teaches the device as previously claimed, but does not teach the moldable heating disc is comprised of a polymer resulting in a pliable and strong moldable material having high shape retention characteristics.
However, Otto teaches an exothermic film comprised of an iron powder in an expanded polymer film casing (Otto; para. [0007], lines 1-6; para. [0010], lines 1-3; para. [0011], lines 1-2; para. [0021], lines 1-4).

Regarding claim 3, the modified Hasegawa device teaches the invention as previously claimed, including moldable heating disc comprises a single use heating disc (the exothermic reaction of iron oxidization utilized in Hasegawa cannot be reversed without extremely high temperatures to burn off the oxygen, and thus the device can effectively only be used once by a consumer), but does not teach wherein the polymer is manufactured to provide the moldable heating disc with a 20-80% pore volume, resulting in high porosity in the moldable heating disc.
However, Otto further teaches the expanded polymer film is of a 20-80% pore volume (20%, 50%, 80% porosity of the expanded polymer) (Otto; para. [0020], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Hasegawa invention such that the polymer film is porous, as taught by Otto, for the purpose of providing air pathways that promote a more complete exothermic reaction (Otto; para. [0037], lines 1-5).
Regarding claim 4, Hasegawa discloses the moldable heating disc is infused with a heating material (iron powder to be oxidized) (Hasegawa; para. [0047], lines 1-6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey, Linder, and Otto as applied to claim 4 above, and further in view of Huang (CN 104146812).
Regarding claim 5, as best understood, the modified Hasegawa device teaches the invention as previously claimed, including the heating material is characterized by a reaction (4Fe(s)+3O2(g) » 2Fe2O3(s)) (iron powder is oxidized) (Hasegawa; para. [0047], lines 1-6), but does not teach it is comprised of ratio of ingredients and produces a heater temperature for the time duration of 10-20 minutes necessary for patient therapeutic effect.
However, Huang teaches a self-heating film as a mask (Huang machine translation; abstract, lines 1 and 8) which heats for a duration of 10-20 minutes (10-25 minutes) (Huang machine translation; page 8, para. [0002], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of the Hasegawa device to work for 10-20 minutes, as taught by Huang, for the purpose of providing user comfort and allowing enough time for the user’s pores to open (Huang machine translation; page 8, para. [0002], lines 1-6).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey and Linder as applied to claim 1 above, and further in view of Korb et al. (US 8,025,689 B2).
Regarding claim 7, the modified Hasegawa device teaches the invention as previously claimed, but does not teach the miniature harmonic resonance frequency vibrating generator is preset to a defined harmonic resonance frequency for a patient therapeutic effect.
However, Korb teaches an apparatus for treating Meibomian glands (Korb; title) wherein a vibrating motor could be set to a specific frequency for optimal patient treatment (physician protocol with set vibrational frequency force) (Korb; col. 7, lines 24-45).

Regarding claim 8, Korb teaches the preset harmonic resonance frequency included frequencies selected from the group consisting of 2 Hz-270 Hz and 30 Hz-60 Hz (51 Hz or 118 Hz) (Korb; col. 7, lines 40-45).
Regarding claim 9, Korb teaches the preset harmonic resonance frequency for each patient is determined by a health care provider (physician determines frequency for treatment) (Korb; col. 7, lines 24-45).
Regarding claim 10, the modified Hasegawa device does not teach the miniature harmonic resonance frequency vibrating generator is preset to the preset harmonic resonance frequency is determined using an in office, variable harmonic resonance frequency vibrating generator configured to test the available resonance frequencies to identify the individual patient's therapeutic frequency for tear stabilization and flow of meibom from the user's Meibomian glands (The limitation of the vibrating generator being an “in office” generator and configured to test available frequencies is being interpreted as intended use.)
However, Korb further teaches determining a frequency to use on a patient to treat an obstructed Meibomian gland (Korb; col. 7, lines 24-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a step of . 
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey and Linder as applied to claim 1 above, and further in view of Biser (US 2011/0178585 A1).
Regarding claim 14, the modified Hasegawa device teaches the invention as previously claimed, but does not teach the moldable warming device comprises an eye patch.
However, Biser teaches an eye compress kit (Biser; abstract) in which the mask can be an eye patch 72 (Biser; Fig. 4; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa moldable device to be an eye patch, as taught by Biser, for the purpose of covering and treating only one eye region when therapy is only desired for one eye (Biser; Fig. 4; para. [0040]).
Regarding claim 15, Hasegawa discloses the reusable mask comprises one of breathable cotton (cushion 15 filled with cotton) (Hasegawa; para. [0042], lines 4-5).
Regarding claim 16, Hasegawa discloses the reusable mask is configured to hold the miniature harmonic resonance frequency vibrating generator (eye pad 20 defines a space in which the micro-vibrating device 30 resides) (Hasegawa; Fig. 9).
Regarding claim 17, Hasegawa discloses 
Regarding claim 18, Hasegawa discloses wherein the moldable warming device further comprises a vibration transfer facilitating material (eye pad 20 can be made of semi-hard plastic or magnetic metal, which would both facilitate vibration transfer) (para. [0021], lines 5-7).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey, Linder, and Biser as applied to claim 18 above, and further in view of Devine (US 2015/0012073 A1).
Regarding claim 19, the modified Hasegawa device teaches the invention as previously claimed, including an electrical lead with a connector configured to drive the miniature harmonic resonance frequency vibrating generator (micro-vibrating device 30 is connected to the controller box 32, and thus must have a means, such as a wire, to connect to the controller box) (Hasegawa; Figs. 9-10; para. [0053], lines 1-11), but does not teach an electrical lead with a connector configured to drive the moldable heating disc.
However, Devine teaches an eye mask for dry eye (Devine; title) which comprises an electrical lead with a connector (wires 140 connected to power) (Devine; Figs. 1, 3; para. [0013], lines 6-10) configured to drive the moldable heating disc (eye shaped portion 310, 330 which electrically produce heat) (Devine; Fig. 3, para. [0018], lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to substitute the manually activated exothermic bodies in film of Hasegawa with the electrically activated eye shaped portions connected to a wire and power, as taught by Devine, for the purpose of allowing the user to conveniently connect the device to a power source in order to use the device for an extended period of time (Devine; para. [0016]) in place of the Hasegawa manual .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Abreu, Harvey, and Linder as applied to claim 1 above, and further in view of Coffey et al. (US 2009/0293859 A1).
Regarding claim 20, the modified Hasegawa device teaches the invention as previously claimed, but does not teach the moldable heating disc comprises nano-particles of ferrous or non-ferrous metals to facilitate both heat transfer and harmonic resonance frequency transfer to the user's Meibomian glands.
However, Coffey teaches a portable heating apparatus (Coffey; title) which uses iron nanopowder as fuel to produce heat (Coffey; abstract, lines 2-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to use iron nanopowder as the iron powder of the Hasegawa device, as taught by Coffey, for the purpose of having a greater amount of surface area available for the oxidation reaction to take place, as well as to lower the energy required to initiate and sustain the oxidation of the metal (Coffey; para. [0053]). 
Regarding claim 21, Coffey teaches the moldable heating disc comprises nano-particles of ferrous or non-ferrous metals and nano-ceramic particles to facilitate heat transfer, a harmonic resonance frequency vibration transfer, and control a heat transfer rate to the user's .
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
On pages 11-12 in the “Drawings” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On pages 12-13 in the “Claim 1 is Now in Condition for Allowance” section of the Applicant’s remarks, the Applicant argues that claim 1 has been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On page 13 in the “Claims 4, 5, and 25 are Now in Condition for Allowance” section of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections with the exception of claim 5, which remains rejected as detailed above.
On pages 15-17, particularly on page 15 in the last paragraph of the Applicant’s remarks, the Applicant argues that the previously cited references do not teach the newly added limitations of a microfluidic device as claimed in claim 1. The Examiner agrees, and has thus added the Abreu reference to teach the newly added limitation as discussed in the 35 U.S.C. 103 rejection of claim 1 above.
On page 17 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the Harvey reference does not consider analyzing or measuring a lipid layer from the Meibomian glands, and thus Harvey cannot be used to teach the claimed limitations. However, the Examiner respectfully disagrees. Claim 1 does not require lipids to be detected, as claim 1 lines 7-8 recite, “…configured to detect real time changes in proteins, biomarkers, or lipids”. The use of the term “or” means lipids are optionally detectable by the microfluidic sensor. Thus, as Harvey teaches sensing electrolytes or chemicals (i.e. biomarkers) indicative of Meibomian gland dysfunction (Harvey; Figs. 5-6; abstract; page 139, left column, second paragraph), Harvey can still be used to teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785